Citation Nr: 1105701	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-41 664	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left 
eye injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 
to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

In August 2010, as support for his claims, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).

While testifying concerning his left eye injury residuals, the 
Veteran indicated he experiences headaches daily on this side of 
his face, for which he takes Tylenol, and he attributed these 
headaches to his left eye injury in service.  But other records 
show that service connection already has been granted for tension 
headaches in an August 2009 RO decision as secondary to his 
service-connected left eye disability (on the basis this 
disability aggravated his headaches).  See 38 C.F.R. § 3.310(b) 
and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, it 
is unclear from his hearing testimony whether he, instead, is 
trying to appeal the 10 percent rating that initially was 
assigned for his headaches.  See Federson v. West, 12 Vet. App. 
119, 125-26 (1999) (indicating that, if he is, VA is required to 
consider whether his rating should be "staged" to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).  That said, 
although his Travel Board hearing testimony was within one year 
of receiving notification in September 2009 of that August 2009 
RO decision, the Court has held that a Board hearing transcript, 
even once transcribed, may not be recognized as a valid Notice of 
Disagreement (NOD).  See 38 C.F.R. § 20.300; Beyrle v. Brown, 
9 Vet. App. 24 (1996) (indicating that hearing testimony before 
the Board would not be construed as a valid NOD and would not 
serve to trigger or initiate appellate review of a claim).  
Therefore, if the Veteran believes he is entitled to a higher 
rating for his headaches, he needs to file a claim for an 
increased rating for this disability at the RO since the Board 
does not have jurisdiction to consider this additional issue.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally 
does not have jurisdiction over an issue not yet adjudicated by 
the RO).  And when adjudicating this claim, the RO still will be 
required to consider whether the rating for this disability 
should be "staged," even though the one year he had for 
initiating a timely appeal of that August 2009 decision since has 
expired.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  Aside, as mentioned, from his tension headaches that already 
have been service connected and separately rated as 10-percent 
disabling, the Veteran's left eye disability is manifested by 
complaints of eye pain and occasional floaters, but with best 
corrected vision of 20/20 in both eyes and no loss of field of 
vision.

2.  The Veteran has had essentially normal hearing for more than 
40 years since his military service, so he does not have a 
ratable hearing loss disability that even possibly could be 
related to his military service - including especially to any 
acoustic trauma in service.

3.  He also has reported the onset of his tinnitus to be some 40 
years after service or, at the very earliest, at the time he 
filed his current claim for VA compensation benefits for this 
condition.  And based, in part, on this reported history, 
a VA compensation examiner disassociated the tinnitus from the 
Veteran's military service because, by his own admission, it 
began many years, so too remotely, after his service to be 
related to any acoustic trauma or other injury during his 
service.




CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the 
left eye disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.75-4.49, Diagnostic Code 6066 (2010).

2.  The Veteran does not have a ratable bilateral hearing loss 
disability that was incurred in or aggravated by his military 
service or that may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Tinnitus also was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

It also since has been held that, after a notice error, such as 
failing to inform the appellant to submit evidence demonstrating 
the effect that a worsening of the disability has on employment, 
is found in an increased rating claim, the appellant's burden to 
demonstrate prejudice at the U.S. Court of Appeals for Veterans 
Claims (Court/CAVC) level does not shift to VA unless notice is 
not provided at all.  See Vazquez-Flores v. Shinseki, 05-0355, 
2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2006 
and June 2008.  These letters informed him of the evidence 
necessary to substantiate his claims for service connection and 
an increased rating, informed him of his and VA's respective 
responsibilities in obtaining this supporting evidence, and 
complied with Dingess by also apprising him of the downstream 
disability rating and effective date elements of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical and other records that he and his representative 
identified.  He also was examined for VA compensation purposes in 
December 2006, February 2008, and March 2009.  These examination 
reports and medical and other evidence on file contain the 
information needed to assess the severity of his left eye 
disability and to determine whether he has a ratable hearing loss 
disability and tinnitus related to or as a result of his military 
service, the determinative issues concerning these claims.  So 
additional examinations and/or opinions are not needed to fairly 
decide these claims.  38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4).

During his August 2010 Travel Board hearing, the Veteran 
indicated his hearing acuity may have declined since his VA 
compensation examination to the point of establishing a ratable 
disability for VA compensation purposes.  He therefore requested 
another examination to determine whether this is indeed the case.  
However, since the December 2006 VA medical opinion was against 
in-service noise exposure causing further decline in his hearing 
acuity, there is no reason to believe that even if a ratable 
hearing loss disability is found on reexamination that it would 
be determined to be related to his military service.  Moreover, 
in a 
service-connection claim, the requirement of a 
"contemporaneous" examination does not require a new 
examination based upon the mere passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).  Hence, no further notice 
or assistance to him is required in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.	Compensable Rating for Residuals of a Left Eye Injury

A.	Schedular Rating

While in combat in Vietnam, the Veteran sustained a vitreous 
hemorrhage of his left eye as a residual of a shrapnel 
laceration.  He consequently received the Purple Heart Medal, 
among other commendations.  His military service ended in 
February 1969, and in May 1969 the RO granted service connection 
for the residuals of this left eye injury and assigned an initial 
noncompensable (0 percent) rating.  He now claims this rating 
does not adequately compensate him for the extent of his left eye 
disability because it since has worsened.  However, for the 
reasons and bases discussed below, the Board does not find that 
this disability warrants a compensable rating, so his claim must 
be denied.



Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in determining the present level of disability, 
the Board must consider whether to "stage" the rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  The relevant temporal focus 
for adjudicating the level of disability of an increased-rating 
claim is from one year before the claim for a higher rating was 
filed until VA makes a final decision on the claim.  See Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The Veteran's left eye disability has been rated based on loss of 
vision under the former DC 6079, now included in DC 6066.  38 
C.F.R. § 4.79, DC 6066 (amendment effective November 2008).



Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.79, DCs 
6061 to 6066.  A disability rating for visual impairment is based 
on the best distant vision obtainable after the best correction 
by glasses.  38 C.F.R. § 4.75.  A compensable disability rating 
of 10 percent is warranted for impairment of central visual 
acuity in the following situations:  (1) when vision in one eye 
is correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is correctable 
to 20/50; (3) when vision in one eye is correctable to 20/70 and 
vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DCs 
6066.

Impairment of visual fields is rated under DCs 6080 and 6081.  
Under DC 6080, a compensable rating is assigned for loss of half 
of the visual field or contraction of the visual field.  Under DC 
6081, a minimum 10 percent rating is assigned for a scotoma 
affecting at least one-quarter of the visual field or of any size 
if centrally located, unless a higher rating may be assigned 
based on visual impairment.

The Board also has considered other possible diagnostic codes 
such as optic neuropathy (DC 6026) based on the Veteran's 
complaints of eye pain, but does not find that any of them would 
warrant a compensable rating.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in diagnostic code by a VA adjudicator must be 
specifically explained).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's left eye disability does not warrant a 
compensable rating.  The evidence supporting this conclusion is 
the reports of three VA compensation examinations, the initial 
one in December 2006 and the more recent ones in February 2008 
and March 2009.



The December 2006 VA examination found the Veteran's best 
corrected visual acuity was 20/20 in both eyes, so to completely 
normal.  The examiner stated that the trace residual vitreous 
hemorrhage is not visually significant because its location is in 
the peripheral retina.

A November 2006 VA optometry record shows visual acuity with 
correction of 20/20 in the right eye and 20/30 in the left eye, 
so still essentially normal (at most just marginally less than 
normal in the left eye).  The examiner diagnosed 
presbyopia/refractive errors - which, incidentally, generally 
are not service connectable as a matter of express VA regulation.  
38 C.F.R. § 3.303(c), 4.9.  The Veteran reported that his left 
eye hurts in the morning.

The February 2008 VA examination found the Veteran's best 
corrected vision was 20/20 on the right near and far, and best 
corrected near vision on the left was 20/200 and best corrected 
far vision was 20/30, so again essentially normal.  The examiner 
diagnosed mild bilateral cataracts.  The Veteran reported 
fluctuating blurred vision.  But he acknowledged that his left 
eye caused no incapacitating episodes and required no treatment.  
The examiner opined that the Veteran had no visually significant 
residuals of his left eye injury in service.

The report of the most recent March 2009 VA examination states 
the Veteran has good best corrected visual acuity of 20/20 in 
both eyes with no significant change in eye exam from December 
2006.  The examiner further indicated the Veteran's old trace 
vitreous hemorrhage is in the far periphery of his left eye 
retina, apparently as explanation for why it is not significantly 
affecting his visual acuity in this eye.  The examiner 
acknowledged the Veteran may have floaters from the vitreous 
hemorrhage, but that it is more likely than not that his 
headaches are from nonocular reasons.



Based on these findings, the Veteran's condition does not warrant 
a compensable rating for loss of visual acuity under DC 6066, as 
his vision was 20/20 in both eyes when most recently tested and, 
at worst, has been 20/30 (corrected) in his left eye.  He has 
reported floaters, and the March 2009 VA examiner conceded the 
left eye disability may cause floaters.  However, the Board does 
not find that this condition would warrant the minimum rating 
under DC 6081 for scotoma because the floaters are not centrally 
located and do not obscure at least one-quarter of the visual 
field of his left eye.  The field of vision testing in February 
2008 disclosed no impairment in his visual fields.  Also, the 
December 2006 and March 2009 VA examiners indicated that the 
position of the hemorrhage in the far periphery of his left 
retina would not obscure very much of his vision.  So this 
description of a floater in the far periphery would not likely be 
centrally located or obscure a quarter of his field of vision.  

As to the Veteran's reports of eye pain, while ratings for 
neuralgia or dull intermittent pain are generally rated under 
38 C.F.R. § 4.124a, the Note to Diseases of the Cranial Nerves 
indicates that disability from lesions of the peripheral portions 
of the first, second, third, fourth, sixth, and eighth nerves 
will be rated under Organs of Special Sense.  The diagnostic code 
based on nerve involvement of the eye, DC 6026, indicates this 
condition should be rated based on visual acuity.  And as his 
vision is otherwise normal, or essentially so with the benefit of 
correction, there simply is no basis to grant a compensable 
rating for his eye pain inasmuch as it is not having any 
discernable effect on his visual acuity.  

Therefore, as the Veteran has best corrected visual acuity of 
20/20 in both eyes and no impairment to his field of vision, the 
Board does not find that a compensable rating is warranted.  
Moreover, his condition has never been more than 0-percent 
disabling since one year prior to filing this claim for increase, 
so there is no basis to "stage" his rating under Hart, either.



B.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  And although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must 


determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. 3.321(b)(1) 
(related factors include "marked interference with employment" 
and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 0 
percent for the Veteran's left eye disability contemplates the 
extent and severity of his symptoms, referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no evidence 
his left eye disability has caused marked interference with his 
employment - meaning above and beyond that contemplated by this 
schedular rating, or required frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  See Thun. 

Although the Veteran testified that he was unemployed, he did not 
attribute this to his left eye disability, nor is this otherwise 
indicated or suggested by the other evidence in the file.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to refer 
this case for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

C.  Total Disability Rating due to Individual Unemployability 
(TDIU)

The Court (CAVC) has held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  But there must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).  

The Board has jurisdiction to consider entitlement to a TDIU in 
an appealed claim for an increased rating when the issue is 
raised by assertion or reasonably indicated by the evidence, 
regardless of whether the RO expressly addressed the issue. 
 See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  However, the question of TDIU entitlement may be 
considered a component of an appealed increased rating claim only 
if the TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating claim.  
VAOPGCPREC 6-96. 

Here, the holding in Rice is inapplicable since the evidence of 
record, although clearly showing the Veteran is unemployed, does 
not demonstrate that he has been rendered unemployable by his 
service-connected left eye disability.  The report of his July 
2009 VA psychiatric evaluation, instead, appears to indicate that 
his employment (or possible unemployability) is affected by his 
service-connected posttraumatic stress disorder (PTSD) in that 
"his anger and suspiciousness will impair his ability to 
interact with the public and accept constructive criticism from 
management."  But the rating for his PTSD and a claim for a TDIU 
based on his PTSD were adjudicated in a September 2009 RO 
decision and denied, and he did not appeal that decision.  
38 C.F.R. § 20.200.  Hence, as these claims are not currently 
before the Board on appeal, the Veteran must 
re-file these claims at the RO if he believes his circumstances 
since have changed so as to now warrant granting these additional 
benefits.

Thus, there is no cogent evidence of unemployability due to his 
left eye disability, and entitlement to increased compensation 
based on a TDIU is resultantly unwarranted.  



III.	Service Connection for Bilateral Hearing Loss and 
Tinnitus

The Veteran claims that the booby-trap explosion and consequent 
shrapnel injury to his left eye during service in 1968 is the 
same reason he now also has bilateral (i.e., left and right ear) 
hearing loss and tinnitus, so also should be service connected.  
The fact that he sustained that injury in combat in Vietnam 
has never been disputed, as evidenced by his receipt of the 
Purple Heart Medal, which is prima fascia evidence of that 
injury.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  
Indeed, this was the reason for subsequently granting 
service connection for the residuals of that left eye injury - 
including for his consequent PTSD and tension headaches.  But to 
additionally establish his entitlement to service connection for 
bilateral hearing loss and tinnitus, he also has to first 
establish he has these conditions and, second, that they too are 
residuals of that left eye injury in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or a disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

That is to say, the mere fact that he sustained that left eye 
injury in service, while indeed unfortunate, is not tantamount to 
concluding he has consequent hearing loss and tinnitus 
disabilities - even accepting that the booby-trap explosion and 
his other experiences in combat in Vietnam no doubt involved 
exposure to a significant amount of loud noise.  38 U.S.C.A. 
§ 1154(a).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].


A "current disability" means a disability shown by competent 
evidence to exist.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability); Chelte v. Brown, 
10 Vet. App. 268 (1997).  But see, too, McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (further clarifying that this 
requirement of current disability is satisfied when the claimant 
has the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

Here, though, as the December 2006 VA examination revealed the 
Veteran has had normal hearing acuity for nearly 40 years since 
his left eye shrapnel injury in service, he does not have a 
ratable hearing loss disability according to the threshold 
minimum requirements of 38 C.F.R. § 3.385 that even possibly 
could be related to that injury in service.  According to this 
governing regulation, impaired hearing will only be considered a 
disability for VA compensation purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz is 40 decibels or greater; or when the auditory threshold 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.

Absent proof he has this required ratable hearing loss 
disability, there necessarily is no current hearing loss 
disability to attribute to the Veteran's military service, 
and particularly to the noise surrounding that booby-trap 
explosion in service that injured his left eye.  So this claim 
must be summarily denied.

And regarding his tinnitus, it is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  Because of its 
inherently subjective nature, even a layman such as the Veteran 
is considered competent to report these observable 
manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  
So, unlike his claim for hearing loss, there is no disputing he 
has tinnitus.

Resolution of this claim therefore turns on whether his tinnitus 
is attributable to his military service, and particularly to the 
noise surrounding that booby-trap explosion in service that 
injured his left eye since he cites that unfortunate trauma as 
the cause of this condition.  And, as explained in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), supporting medical 
evidence is not always or categorically required to establish 
this nexus or cause-and-effect correlation in claims for 
service connection.  But the Board must consider the Veteran's 
lay testimony regarding the purported history of his tinnitus and 
its relationship with his military service, not just alone or in 
isolation, but also along with the medical and other evidence of 
record to determine what evidence is most probative 
(competent and credible).  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  The 
Federal Circuit Court has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

During his December 2006 VA compensation examination, the Veteran 
reported the onset of his tinnitus as nearly 40 years after his 
shrapnel injury in service.  And primarily because of this 
lengthy interval between that injury in service and admitted 
initial manifestation of this condition, the VA examiner 
disassociated the tinnitus from that injury.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, both during service 
and during the many years since, even where not corroborated by 
contemporaneous medical evidence such as treatment records.

But the Buchanan Court went on to indicate the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  And, here, even 
the Veteran readily acknowledges that he did not begin 
experiencing tinnitus until long after his military service had 
ended.  When questioned more about this during his August 2010 
Travel Board hearing, he said that he does not remember exactly 
when it started, but he admitted that it may not have been until 
around the time he filed his claim for service connection 
in December 2006.  So the VA compensation examiner's reason for 
disassociating this condition with the Veteran's military 
service, and especially any noise exposure surrounding that 
shrapnel injury, remains valid because even the Veteran himself 
readily acknowledges no prior onset of this condition more 
contemporaneous to when that injury in service occurred.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court found 
that an examination was inadequate where the examiner did not 
comment on the Veteran's report of in-service injury and, 
instead, relied on the absence of evidence in the Veteran's 
service treatment records to provide a negative opinion).  
Contrary to the holding in Dalton, the VA compensation examiner 
that ruled against the Veteran's claim for tinnitus in this 
appeal seemingly readily accepted that he may have sustained 
acoustic trauma in the incident in service when he had the 
shrapnel injury to his left eye, but the VA examiner considered 
it significant, nonetheless, that the Veteran admittedly did not 
begin experiencing the effects of tinnitus until much more 
recently, many years later, long after the fact.

In explanation and when discussing the medical rationale for his 
unfavorable medical opinion, this VA examiner pointed out that 
research indicates that previously noise-exposed ears are not 
more sensitive to future noise exposure, and that hearing loss 
due to noise does not progress (in excess of what would be 
expected from the addition of age-related threshold shifts) once 
the exposure to 


noise is discontinued.  Since this examiner based her opinion on 
a thorough review of the record, the Board finds that her opinion 
constitutes compelling evidence against the claims for service 
connection for hearing loss and tinnitus.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement of 
an adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  And as the preponderance of the evidence is against 
his claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the 
appeal of these claims must be denied.


ORDER

The claim for an increased (compensable) rating for the left eye 
disability is denied.

The claim for service connection for bilateral hearing loss is 
denied.

The claim for service connection for tinnitus is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


